TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2017



                                     NO. 03-17-00348-CR


                               Joseph Frank Tooker, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
          BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. We affirm the trial court’s judgment of conviction for possession

of a controlled substance. However, there was error in the judgment of conviction for tampering

with evidence that requires correction. Therefore, the Court modifies the trial court’s judgment

of conviction for tampering with evidence to reflect that the attorney for the State was

Jessica Guy. The judgment of conviction for tampering with evidence, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.